             Case 2:20-cv-00005-JCC Document 14 Filed 03/25/20 Page 1 of 10



 1                                                               The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
       ALEXANDER K. FINLAN,
10                                                          No. C20-00005-JCC
                      Plaintiff,
11                                 v.
                                                            UNITED STATES’ ANSWER
12     UNITED STATES OF AMERICA,

13                     Defendant.

14
            COMES NOW the Defendant, United States of America, by and through its counsel,
15
16   Brian T. Moran, United States Attorney for the Western District of Washington, and Kristin B.

17   Johnson, Assistant United States Attorney for said District, on behalf of its agency, the U.S.

18   Department of Agriculture (“USDA”), and in answer to Plaintiff’s First Amended Complaint
19
     (“Complaint”) states as follows:
20
                                           INTRODUCTION
21
     1.1 The United States admits the allegations in Paragraph 1.1 of Plaintiff’s Complaint except that
22
        the United States denies that Herman Sedillo was driving a Ford Fusion, that the vehicle was
23
        owned by USDA, and that Mr. Sedillo was acting with the course and scope of his
24
25      employment at the time of the accident.

26
27
28


      UNITED STATES’ ANSWER - 1                                                 UNITED STATES ATTORNEY
      (C20-00005-JCC)                                                            700 Stewart Street, Suite 5220
                                                                                Seattle, Washington 98101-1271
                                                                                         (206) 553-7970
             Case 2:20-cv-00005-JCC Document 14 Filed 03/25/20 Page 2 of 10



 1   1.2 The United States is currently without knowledge or information sufficient to form a belief
 2      as to the allegations in Paragraph 1.2 of Plaintiff’s Complaint and therefore denies the same
 3
        pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
 4
     1.3 The United States admits the allegations in the first sentence of Paragraph 1.3 of Plaintiff’s
 5
 6      Complaint. The United States is currently without knowledge or information sufficient to

 7      form a belief as to the remaining allegations in Paragraph 1.3 of Plaintiff’s Complaint and

 8      therefore denies the same pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
 9
     1.4 The United States admits the allegations in the first sentence of Paragraph 1.4 of Plaintiff’s
10
        Complaint. The United States is currently without knowledge or information sufficient to
11
        form a belief as to the remaining allegations in Paragraph 1.4 of Plaintiff’s Complaint and
12
13      therefore denies the same pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.

14   1.5 The United States is currently without knowledge or information sufficient to form a belief
15      as to the allegations in Paragraph 1.5 of Plaintiff’s Complaint and therefore denies the same
16
        pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
17
                                                II. PARTIES
18
     2.1 The United States is currently without knowledge or information sufficient to form a belief
19
     as to the allegations in Paragraph 2.1 of Plaintiff’s Complaint and therefore denies the same
20
21   pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.

22   2.2 The United States admits that Mr. Sedillo was employed by USDA. The United States is

23   currently without knowledge or information sufficient to form a belief as to the remaining
24
     allegations in Paragraph 2.2 of Plaintiff’s Complaint and therefore denies the same pursuant to
25
     Rule 8(b) of the Federal Rules of Civil Procedure.
26
27
28


      UNITED STATES’ ANSWER - 2                                                 UNITED STATES ATTORNEY
      (C20-00005-JCC)                                                            700 Stewart Street, Suite 5220
                                                                                Seattle, Washington 98101-1271
                                                                                         (206) 553-7970
             Case 2:20-cv-00005-JCC Document 14 Filed 03/25/20 Page 3 of 10



 1                                   III. JURISDICTION & VENUE
 2   3.1 The allegations in Paragraph 3.1 of Plaintiff’s Complaint are statements of jurisdiction that

 3      contain legal conclusions to which no answer is required. To the extent an answer is required;
 4
        the United States denies said allegations and puts Plaintiff to his proof.
 5
     3.2 The allegations in Paragraph 3.2 of Plaintiff’s Complaint are statements of venue that contain
 6
        legal conclusions to which no answer is required. To the extent an answer is required; the
 7
 8      United States denies said allegations and puts Plaintiff to his proof.

 9   3.3 The United States admits that the USDA received a Standard Form 95 dated April 17, 2019
10      related to this accident. The United States denies the remaining allegations in Paragraph 3.3
11
        of Plaintiff’s for lack of information.       The remaining allegations also contain legal
12
        conclusions to which no answer is required. To the extent an answer is required; the United
13
        States denies said allegations and puts Plaintiff to his proof.
14
15                                   IV. FACTUAL ALLEGATIONS

16   4.1 The United States incorporates by reference as though fully set forth herein the preceding

17   paragraphs of this Complaint.

18   4.2 The United States admits the allegations in Paragraph 4.2 of Plaintiff’s Complaint.
19
     4.3 The United States is currently without knowledge or information sufficient to form a belief
20
     as to the allegations in Paragraph 4.3 of Plaintiff’s Complaint and therefore denies the same
21
     pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
22
23   4.4 The United States is currently without knowledge or information sufficient to form a belief

24   as to the allegations in Paragraph 4.4 of Plaintiff’s Complaint and therefore denies the same
25   pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
26
     4.5 The United States admits the allegations in Paragraph 4.5 of Plaintiff’s Complaint.
27
28


      UNITED STATES’ ANSWER - 3                                                  UNITED STATES ATTORNEY
      (C20-00005-JCC)                                                             700 Stewart Street, Suite 5220
                                                                                 Seattle, Washington 98101-1271
                                                                                          (206) 553-7970
             Case 2:20-cv-00005-JCC Document 14 Filed 03/25/20 Page 4 of 10



 1   4.6 The United States denies that Mr. Sedillo was driving a Ford Fusion that was owned by
 2   USDA. The United States admits the remaining allegations in Paragraph 4.6 of Plaintiff’s
 3
     Complaint.
 4
     4.7 The United States is currently without knowledge or information sufficient to form a belief
 5
 6   as to the allegations in Paragraph 4.7 of Plaintiff’s Complaint and therefore denies the same

 7   pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.

 8   4.8 The United States is currently without knowledge or information sufficient to form a belief
 9
     as to the allegations in Paragraph 4.8 of Plaintiff’s Complaint and therefore denies the same
10
     pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
11
     4.9 The United States is currently without knowledge or information sufficient to form a belief
12
13   as to the allegations in Paragraph 4.9 of Plaintiff’s Complaint and therefore denies the same

14   pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
15   4.10 The United States is currently without knowledge or information sufficient to form a belief
16
     as to the allegations in Paragraph 4.10 of Plaintiff’s Complaint and therefore denies the same
17
     pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
18
     4.11 The United States admits the allegations in the first sentence of Paragraph 4.11 of Plaintiff’s
19
20   Complaint. The United States is currently without knowledge or information sufficient to form

21   a belief as to the remaining allegations in Paragraph 4.11 of Plaintiff’s Complaint and therefore
22   denies the same pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
23
     4.12 The United States is currently without knowledge or information sufficient to form a belief
24
     as to the allegations in Paragraph 4.12 of Plaintiff’s Complaint and therefore denies the same
25
26   pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.

27
28


      UNITED STATES’ ANSWER - 4                                                  UNITED STATES ATTORNEY
      (C20-00005-JCC)                                                             700 Stewart Street, Suite 5220
                                                                                 Seattle, Washington 98101-1271
                                                                                          (206) 553-7970
             Case 2:20-cv-00005-JCC Document 14 Filed 03/25/20 Page 5 of 10



 1   4.13 The United States is currently without knowledge or information sufficient to form a belief
 2   as to the allegations in Paragraph 4.13 of Plaintiff’s Complaint and therefore denies the same
 3
     pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
 4
     4.14 The United States is currently without knowledge or information sufficient to form a belief
 5
 6   as to the allegations in Paragraph 4.14 of Plaintiff’s Complaint and therefore denies the same

 7   pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.

 8   4.15 The United States is currently without knowledge or information sufficient to form a belief
 9
     as to the allegations in Paragraph 4.15 of Plaintiff’s Complaint and therefore denies the same
10
     pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
11
     4.16 The United States is currently without knowledge or information sufficient to form a belief
12
13   as to the allegations in Paragraph 4.16 of Plaintiff’s Complaint and therefore denies the same

14   pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
15   4.17 The United States is currently without knowledge or information sufficient to form a belief
16
     as to the allegations in Paragraph 4.17 of Plaintiff’s Complaint and therefore denies the same
17
     pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
18
     4.18 The United States is currently without knowledge or information sufficient to form a belief
19
20   as to the allegations in Paragraph 4.18 of Plaintiff’s Complaint and therefore denies the same

21   pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
22   4.19 The United States is currently without knowledge or information sufficient to form a belief
23
     as to the allegations in Paragraph 4.19 of Plaintiff’s Complaint and therefore denies the same
24
     pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
25
26
27
28


      UNITED STATES’ ANSWER - 5                                               UNITED STATES ATTORNEY
      (C20-00005-JCC)                                                          700 Stewart Street, Suite 5220
                                                                              Seattle, Washington 98101-1271
                                                                                       (206) 553-7970
             Case 2:20-cv-00005-JCC Document 14 Filed 03/25/20 Page 6 of 10



 1   4.20 The United States is currently without knowledge or information sufficient to form a belief
 2   as to the allegations in Paragraph 4.20 of Plaintiff’s Complaint and therefore denies the same
 3
     pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
 4
     4.21 The United States is currently without knowledge or information sufficient to form a belief
 5
 6   as to the allegations in Paragraph 4.21 of Plaintiff’s Complaint and therefore denies the same

 7   pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.

 8   4.22 The United States is currently without knowledge or information sufficient to form a belief
 9
     as to the allegations in Paragraph 4.22 of Plaintiff’s Complaint and therefore denies the same
10
     pursuant to Rule 8(b) of the Federal Rules of Civil Procedure.
11
                                                V. CLAIMS
12
13   5.1 The United States re-alleges and incorporates by reference as if set forth fully herein the

14   statements above.
15   5.2 The allegations in Paragraph 5.2 of Plaintiff’s Complaint are statements of law to which no
16
        answer is required. To the extent an answer is required; the United States denies said
17
        allegations and puts Plaintiffs to his proof.
18
     5.3 The allegations in Paragraph 5.3 of Plaintiff’s Complaint are statements of law to which no
19
20      answer is required. To the extent an answer is required; the United States denies said

21      allegations and puts Plaintiffs to his proof.
22   5.4 The allegations in Paragraph 5.3 of Plaintiff’s Complaint are statements of law to which no
23
        answer is required. To the extent an answer is required; the United States denies said
24
        allegations and puts Plaintiffs to his proof.
25
26
27
28


      UNITED STATES’ ANSWER - 6                                               UNITED STATES ATTORNEY
      (C20-00005-JCC)                                                          700 Stewart Street, Suite 5220
                                                                              Seattle, Washington 98101-1271
                                                                                       (206) 553-7970
               Case 2:20-cv-00005-JCC Document 14 Filed 03/25/20 Page 7 of 10



 1   5.5 The allegations in Paragraph 5.3 of Plaintiff’s Complaint are statements of law to which no
 2       answer is required. To the extent an answer is required; the United States denies said
 3
         allegations and puts Plaintiffs to his proof.
 4
                                                  VI. JURY
 5
 6   6.1 The United States denies the allegations in Paragraph 6.1 of Plaintiff’s Complaint. Plaintiff’s

 7   claims are subject to the limitations of the Federal Tort Claims Act (“FTCA”) contained in 28

 8   U.S.C. § 2680, under the FTCA there is no right to a jury trial.
 9
                                                 VII. PRAYER
10           No response is required to the allegations in Plaintiff’s prayer for relief. But to the extent
11
     an answer is required; the United States denies the allegations and specifically denies that
12
     Plaintiff is entitled to any relief.
13
                                            AFFIRMATIVE DEFENSES
14
             Further answering Plaintiff’s Complaint, and as defenses thereto, the United States
15
16   alleges as follows:

17                                              FIRST DEFENSE

18           Plaintiff’s recovery, if any, is limited to the amount of the administrative claims which

19   were properly presented to the appropriate Agency. 28 U.S.C. § 2675(b).
20                                             SECOND DEFENSE
21           To the extent Plaintiff’s Complaint addresses allegations of negligence not raised in
22   Plaintiff’s administrative claims, they are barred. 28 U.S.C. § 2675(a).
23
                                               THIRD DEFENSE
24
             Plaintiff’s claims are subject to the limitations of the FTCA contained in 28 U.S.C.
25
     § 2680.
26
27
28


      UNITED STATES’ ANSWER - 7                                                    UNITED STATES ATTORNEY
      (C20-00005-JCC)                                                               700 Stewart Street, Suite 5220
                                                                                   Seattle, Washington 98101-1271
                                                                                            (206) 553-7970
             Case 2:20-cv-00005-JCC Document 14 Filed 03/25/20 Page 8 of 10



 1                                         FOURTH DEFENSE
 2           Plaintiff’s Complaint fails to state a claim upon which relief can be granted under the

 3   FTCA because if the defendant were a private person, it would not be liable to Plaintiff under
 4
     Washington law.
 5
                                              FIFTH DEFENSE
 6
            The injuries and damages alleged in Plaintiff’s Complaint were not actually or
 7
     proximately caused by or contributed to by any intentional, negligent, or wrongful act or omission
 8
     of any agent, employee, or representative of the United States.
 9
10                                            SIXTH DEFENSE

11          Plaintiff’s injuries and damages, if any, were caused by his own negligent acts or

12   omissions, wrongdoing, or failure to exercise due care on his part.

13                                        SEVENTH DEFENSE
14          Plaintiff’s injuries and damages, if any, were caused by the negligent acts or omissions,
15   wrongdoing, or failure to exercise due care on the part of others over whom the United States has
16
     no control.
17
                                           EIGHTH DEFENSE
18
            The liability of defendants and responsible parties, named or unnamed, if any should be
19
     apportioned according to their respective degrees of fault, and the liability of these defendants,
20
21   if any, should be reduced accordingly.

22                                            NINTH DEFENSE

23          Plaintiff’s injuries and damages, if any, were caused by other preexisting or unrelated

24   sicknesses, injuries, or other medical conditions.
25
26
27
28


      UNITED STATES’ ANSWER - 8                                                 UNITED STATES ATTORNEY
      (C20-00005-JCC)                                                            700 Stewart Street, Suite 5220
                                                                                Seattle, Washington 98101-1271
                                                                                         (206) 553-7970
             Case 2:20-cv-00005-JCC Document 14 Filed 03/25/20 Page 9 of 10



 1                                          TENTH DEFENSE
 2           Plaintiff’s claims are barred or diminished as a result of his negligent acts or omissions,

 3   wrongdoing, failure to exercise reasonable care in mitigating his damages, his contributory
 4
     negligence, and/or his assumption of the risk.
 5
                                         ELEVENTH DEFENSE
 6
             In the event Plaintiff is awarded a judgment against the United States, he is not entitled
 7
     to prejudgment interest, punitive damages, or to a jury trial under the Federal Tort Claims Act.
 8
     28 U.S.C. § 2674.
 9
10                                        TWELFTH DEFENSE

11           In the event Plaintiff is awarded attorney’s fees against the United States for services

12   rendered in connection with this action, they shall not exceed 25 per centum of the amount of

13   any judgment. 28 U.S.C. § 2678.
14
                                        THIRTEENTH DEFENSE
15           All future damages, if any, must be reduced to present value.
16
                                        FOURTEENTH DEFENSE
17           Plaintiff’s damages, if any, must be reduced by the percentage of fault this Court
18
     determines to be attributable to persons other than the United States, including but not limited to
19
     any and all rights to credit, offset, and/or contributions that the United States may have against
20
21   Plaintiff.

22                                       FIFTEENTH DEFENSE

23           In the event the United States is found to have been negligent, which negligence is denied,

24   the superseding and intervening negligence of third parties, for whom the United States cannot
25   be held liable, broke any causal connection between the negligence of the United States and the
26
     Plaintiff’s alleged injuries.
27
28


      UNITED STATES’ ANSWER - 9                                                 UNITED STATES ATTORNEY
      (C20-00005-JCC)                                                            700 Stewart Street, Suite 5220
                                                                                Seattle, Washington 98101-1271
                                                                                         (206) 553-7970
            Case 2:20-cv-00005-JCC Document 14 Filed 03/25/20 Page 10 of 10



 1                                       SIXTEENTH DEFENSE
 2          Plaintiff’s injuries and/or damages, if any, were proximately caused by the intervening or

 3   superseding act of one other than an employee or agent of the United States and were not caused
 4
     by an act or omission of an employee of the United States.
 5
                                       SEVENTEENTH DEFENSE
 6
            To the extent Plaintiff’s Complaint seeks relief against the United States for alleged
 7
     Constitutional torts; the action is barred by sovereign immunity.
 8
                                        EIGHTEENTH DEFENSE
 9
            The United States reserves the right to any and all such affirmative defenses, or any
10
11   applicable state and federal statutes, as may become apparent in the course of discovery.

12
13          WHEREFORE, having fully answered Plaintiff’s Complaint and having alleged certain

14   affirmative defenses, the United States prays that Plaintiff’s Complaint be dismissed with
15   prejudice, that Plaintiff take nothing by his Complaint, and that the United States be allowed
16
     costs and such other and further relief as the Court deems just and equitable.
17
18
            DATED this 25th day of March, 2020.
19
20                                 Respectfully submitted,
21                                 BRIAN T. MORAN
                                   United States Attorney
22
23                                 _s/ Kristin B. Johnson______________
                                   KRISTIN B. JOHNSON, WSBA #28189
24                                 Assistant United States Attorney
                                   700 Stewart Street, Suite 5220
25                                 Seattle, WA 98101-1271
26                                 Telephone No. (206) 553-7970
                                   Fax No. (206) 553-4073
27                                 E-mail: kristin.b.johnson@usdoj.gov
                                   Attorney for the United States
28


      UNITED STATES’ ANSWER - 10                                                UNITED STATES ATTORNEY
      (C20-00005-JCC)                                                            700 Stewart Street, Suite 5220
                                                                                Seattle, Washington 98101-1271
                                                                                         (206) 553-7970
